Citation Nr: 0214243	
Decision Date: 10/11/02    Archive Date: 10/17/02

DOCKET NO.  94-13 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUE

Entitlement to service connection for a bilateral hip 
disorder, including as secondary to a service connected low 
back disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1968 to November 1969.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a March 
1993 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Portland, Oregon, which denied 
service connection for a low back disorder and a bilateral 
hip disorder.  In January 1994, the veteran appeared for a 
personal hearing before the RO in Portland, Oregon.  This 
case was previously before the Board in June 1996 and in May 
1999, and on both occasions it was remanded for additional 
development.  After readjudicating the claims on appeal, and 
with consideration given to the additional development, the 
RO issued a June 2002 rating decision which granted service 
connection for a low back disorder, rated 40 percent 
disabling.  Thus, the issue of service connection for a low 
back disorder has been resolved and is not now before the 
Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997).  The RO continued the denial of service connection for 
a bilateral hip disorder, and that claim is now before the 
Board for further appellate consideration.


FINDING OF FACT

A hip disorder was not manifested in service; arthritis of 
the hips was not manifested in the first postservice year; 
there is no competent evidence of a nexus between the 
veteran's current bilateral hip disorder and his active 
service; and the preponderance of the evidence is against 
there being a nexus between the current bilateral hip 
disorder and the veteran's service connected low back 
disorder.  







CONCLUSION OF LAW

Service connection for a bilateral hip disorder, including as 
secondary to a service connected low back disorder, is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 
3.310 (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107(West Supp. 
2001)) became law.  Regulations implementing the VCAA have 
now been published.       66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The VCAA and implementing regulations apply in 
the instant case.  See VAOPGCPREC 11-2000.

The RO did not have the benefit of the explicit provisions of 
the VCAA when it denied service connection for a bilateral 
hip disorder in March 1993.  The case has now been reviewed 
under the VCAA.  The veteran was advised of this in a June 
2002 supplemental statement of the case (SSOC).  After 
reviewing the claims folder, the Board finds that there has 
been substantial compliance with the pertinent mandates in 
the VCAA and implementing regulations.  The claim has been 
considered on the merits.  In the March 1993 RO decision, in 
a statement of the case issued in December 1993, in a March 
1994 hearing officer decision, and in SSOCs issued in 
February 1997 and October 1998, the veteran was given notice 
of the information and medical evidence necessary to 
substantiate the claim of service connection for a bilateral 
hip disorder, and of what was of record.  The June 2002 SSOC 
also advised the veteran of the his and VA's respective 
responsibilities in the development of the evidence.

The RO has obtained the veteran's service medical records, 
all identified records of private medical care providers, and 
he has been accorded VA examinations.  There is no indication 
that there is any relevant evidence outstanding.  The Board 
finds that the RO has complied with the directives of the 
June 1996 and May 1999 remands.  See Wood v. Derwinski, 1 
Vet. App. 190 (1991).  As noted, in June 2002, the RO 
reviewed this case under the VCAA and notice was sent to the 
veteran.  In sum, development is complete to the extent 
possible; VA duties to inform and assist are met; and the 
veteran is not prejudiced by the Board's review of the case 
based on the current record. 

Background

Essentially, the veteran contends that he has a bilateral hip 
disorder which is secondary to his service-connected low back 
disability.  

Service medical records are negative for any mention of hip 
complaints or of treatment for, or a diagnosis of, a 
bilateral hip disorder.  

The earliest evidence of record indicating that the veteran 
has a hip disorder is in a postservice medical report dated 
in November 1991.  In that report, a private physician notes 
that the veteran complained of back pain ever since service, 
and had associated pain in his left groin radiating down his 
left leg.  X-ray studies revealed arthritic changes in both 
hips, with joint space narrowing, greater on the left side 
than on the right side.  Marginal osteophytes were also 
noted.  The diagnosis, in pertinent part, was left groin pain 
secondary to early osteoarthritis of the left hip.  

On VA orthopedic examination in June 1992, the veteran 
complained of anterior hip pain at the groin area 
bilaterally, mild on the right side and severe on the left.  
He stated that the bilateral hip pain began in the late 
1970's, and had gradually increased.  Examination revealed 
mild generalized tenderness around both hips anteriorly.  The 
examiner reported that the veteran had chronic hip pain, 
especially anteriorly and worse on the left side.  The 
diagnosis was chronic synovitis of the hip joints.  
At the personal hearing in January 1994, the veteran's 
representative argued that the veteran's low back and 
bilateral hip disorders resulted from injuries he sustained 
in service.  At the hearing, the veteran submitted a letter 
from his sister to the effect that he had suffered 
continually from his symptoms since service.  

In a February 1994 letter, a VA staff physician opined that 
"the degenerative arthritis of [the veteran's] hips may be 
due to his chronic and severe low back pain.  It is not 
uncommon that pain in one area causes alterations in posture 
that can hasten the degenerative process."  

On VA examination in February 1997, the veteran explained 
that he experienced back injuries during service, and did not 
experience and pain or other disorder related to his hips 
while on active duty.  He reported that his hips were not 
symptomatic during the first postservice year.  He stated 
that he began experiencing bilateral hip discomfort about 10 
years prior to the examination, with associated left lower 
extremity distress starting at the same time.  He said that 
his most bothersome health problem in the last three months 
was low back pain, and the second worst problem was pain in 
his left hip and thigh.  He described the anterior hip pain 
as moderate on the right side and severe on the left.  
Examination revealed that there was pain on range of motion 
testing of both hips.  X-ray studies showed moderated 
subchondral bone irregularity at the left acetabulum, 
suggesting an early arthritis. Both hips had anterior and 
posterior pain, worse on the left side.  The continuing hip 
symptoms were diagnosed as predominantly muscular strain plus 
referred pain from the back.  The veteran's continuing joint 
problems were diagnosed as synovitis plus early degenerative 
arthritis.  The examiner further stated:

The veteran gives a history of back pain 
starting with an injury in [service].  He 
does not recall any specific hip 
injuries.  Most of the chronic back and 
hip difficulty has persisted without any 
particular relationship to injury.  This 
has turned into a chronic problem which 
may have had some trauma to initiate it, 
but it is perpetuated mostly thought 
factors other than the original trauma.  
Based on this history I would say that 
the chronic back problem is related to 
[service].  [The] hip problems developed 
much later, approximately in the mid-
1980s.  In my opinion these hip problems 
do not relate to the back other than some 
of the hip pain represents referred 
discomfort from the back.  

In the May 1999 remand, the Board directed the RO to ensure 
that all private medical records pertinent to the veteran's 
claim have been obtained.  Pursuant to the remand directive, 
the RO obtained a private medical report dated in September 
1993, showing that the veteran had discussed with a physician 
whether his hip problem was related to his low back disorder, 
and the physician reported that "I advised [the veteran] I 
don't think that is the case."  

VA outpatient records were obtained, dated from October 1990 
to May 2002, revealing ongoing treatment the veteran received 
for numerous medical problems, including radicular back pain 
and paraspinous back muscle spasm.  In a record dated in 
September 1999, a VA neurologist noted the veteran's 
complaints of longstanding low back pain radiating into the 
buttocks and left groin area.  Examination revealed a 
herniated disc at L4-L5, with probably impingement of the L5 
nerve root and degenerative disc disease.  The examiner found 
that the veteran's current back problems primarily fell in an 
L1 distribution. 

Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 U.S.C.A. 
§§ 3.303, 3.304.  Service connection may also be granted for 
a disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  A 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  

In the case of any veteran who served on active duty for 
ninety days or more and a chronic disease, to include 
arthritis, becomes manifest to a degree of ten percent or 
more within one year from the date of separation from such 
service, such disease shall be presumed to have been incurred 
in or aggravated by service notwithstanding that there is no 
record of evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. § 3.307, 
3.309.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  

It is not claimed, and the evidence does not show, that a hip 
disorder was manifested in service, or that arthritis of the 
hips was manifested in the first postservice year.  Likewise, 
there is no competent evidence of record linking any current 
hip disorder directly to service.  Consequently, service 
connection for a bilateral hip disorder on the basis that 
such disorder was incurred or aggravated in service (or on a 
presumptive basis under 38 U.S.C.A. § 1112) is not warranted.

The veteran's theory of entitlement to the benefit sought is 
essentially that his bilateral hip disorder is secondary to 
his now service connected low back disorder.  As is noted 
above, secondary service connection may be awarded if it is 
shown that the claimed disability is proximately due to, or 
the result of, a service connected disability or if it is 
shown to have been aggravated by a service connected 
disability (to the degree of aggravation).  

Here, there are essentially three items of competent evidence 
in the matter of a nexus between the veteran's service 
connected low back disorder and the current bilateral hip 
disorder for which service connection is claimed:  In a 1993 
record (received after the Board's 1999 remand), a private 
physician indicated that he had discussed with the veteran 
the matter of a relationship between the veteran's service 
connected low back disorder and his bilateral hip disorder, 
and had advised the veteran that he did not think that was 
the case.  In February 1994, a VA examiner opined that the 
degenerative arthritis of the veteran's hips "may" be due 
to his chronic low back pain.  In February 1997, another VA 
examiner opined that the bilateral hip disorder is not 
related to the service connected low back disorder. 

The Board finds that the February 1997 VA examiner's report 
and opinion are of high probative value and, buttressed by 
the 1993 comments by the veteran's private physician, 
outweigh in probative value the February 1994 statement by 
the VA physician to the effect that the degenerative 
arthritis of the veteran's hips "may" be due to his chronic 
low back pain.  The February 1994 statement is given in 
speculative terms, i.e., "may be due."  That examiner did 
not indicate that the veteran's claims file was reviewed, and 
did not provide any detailed explanation.  In contrast, the 
February 1997 VA examiner reviewed the claims folder (as 
reflected by the comments made) , and had a more 
comprehensive foundation on which to base an opinion.  
Additionally, that examiner was aware of the veteran's 
contentions and the other VA physician's February 1994 
opinion.  The rationale for the opinion was explained. 

The veteran's own statements and testimony regarding a nexus 
between his current bilateral hip disorder and his service-
connected low back are not competent evidence in the matter.  
He is a layperson and, as such, is not competent to provide 
probative evidence as to matters requiring specialized 
medical knowledge, skill, training, or education.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

The preponderance of the evidence  is against the veteran's 
claim, and service connection for a bilateral hip disorder is 
not warranted.  The doctrine of resolving reasonable doubt in 
the veteran's favor does not apply, as the preponderance of 
the evidence is against the claim.  


ORDER

Service connection for a bilateral hip disorder, including as 
secondary to a service connected low back disability, is 
denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

